DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy (JP 2016-082065 filed on April 15, 2016) has been received. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 October 2018, 23 September 2019, and 1 October 2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a pressing section” in claims 1-16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s published specification discloses the following:
[0037] The air bag 2 functions, in a state where the pulse wave detection unit 100 is worn on the wrist as illustrated in FIG. 1, as a pressing section for pressing a pressing surface 6b of the sensor section 6 against the body surface of a living body portion (the wrist). The pressing section can be any mechanism as long as it can press the sensor section 6 against the artery, and is not limited to one using an air bag.

For the purposes of claim construction, Examiner interprets “pressing section” to correspond to an air bag as it is not clear (nor does the specification provide adequate support) for other mechanisms that can press the sensor section against the artery.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“pressing section” in line 5, which is indefinite as it is not clear what the corresponding structure is for this limitation. Please see 35 USC 112F section above for more detail.
“the second rotation value” in line 21, which lacks antecedent basis. 
The same indefiniteness is exhibited in mirrored independent claims 15 and 16.

Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitigawa et al. (US PG Pub. No. 2017/0224226 A1) (hereinafter “Kitigawa”).

Kitigawa dates back to PCT/JP2015/078537 filed on October 7, 2015 and JP 2014-223248 filed on October 31, 2014.
With respect to claims 1, 15, and 16, Kitigawa teaches a pulse wave detecting device, a method for controlling a pulse wave detecting device, and a non-transitory computer-readable storage medium, which stores a control for a pulse wave detecting device (abstract; par.0013 “pulse wave detection unit 100”; par.0046 “memory”), comprising: 
a sensor section in which a plurality of element rows each including a plurality of pressure detecting elements arranged in a first direction are arranged in a direction perpendicular to the first direction (par.0036 “plural pressure sensors 6a and plural pressure sensors 7a”; see Fig. 4); 
a pressing section that presses the sensor section against a body surface of a living body in a state where the first direction crosses a direction of extending an artery 
a rotation drive section that rotates the sensor section about each of two axes perpendicular to a pressing direction of the pressing section, the two axes being a first axis extending in the first direction and a second axis perpendicular to the first direction (par.0032 “rotary member 5 which is supported by a biaxial rotating mechanism 5a so as to be rotatable about each of two axes”; par.0040 “perpendicular to the direction in which the flat pate member 3 is pushed by the air bag 2”);
a storage control section that stores, in a storage medium, pressure signals detected by the pressure detecting elements (par.0034 “memory 15”; par.0051) in a state where a first rotation angle of the sensor section about the first axis is controlled to a first value (Step “S8” of Fig.6, rotation “about X axis”), a second rotation angle of the sensor section about the second axis is controlled to a second value (Step “S1C” regarding rotation “about Y axis” of Fig. 6), and the sensor section is pressed against the body surface by the pressing section (pressure sensors 6a and 7a are pressed against body surface by air bag 2); and 
a rotation angle determining section that determines the second value based on die pressure signals detected by the pressure detecting elements in a state where the sensor section is pressed against the body surface by the pressing section (par.0057 “control unit 12 judges whether to rotate the rotary member 5 on the basis of the pressure pulse waves detected by the pressure sensors 6a and 7a at the plural time points in the process that the pressing force is increased”), performs control of the second rotation angle to the second rotation value, by using the rotation drive section 
	With respect to claim 2, Kitigawa teaches the rotation angle determining section determines the second value in a state where the sensor section is pressed with a first pressing force, and determines the first value in a state where the sensor section is pressed with a second pressing force smaller than the first pressing force (par.0057).
	With respect to claim 3, Kitigawa teaches the rotation angle determining section determines the first value based on the pressure signals detected by the plurality of pressure detecting elements included in each of the plurality of element rows (par.0057).
	With respect to claim 4, Kitigawa teaches the rotation angle determining section determines the second value based on the pressure signals detected by the plurality of pressure detecting elements included in a selected element row corresponding to one element row selected from, the plurality of element rows (par.0057; par.0208 “pressure detecting element selected from the at least one element array in a state that the pressing surface was pressed toward the artery”).
	With respect to claim 13, Kitigawa teaches the rotation angle determining section determines, based on the pressure detecting signals detected by the respective 
	With respect to claim 14, Kitigawa teaches a vital information calculation section that calculates vital information based on the pressure signals stored in the storage medium (abstract “control unit which calculates first blood pressure values on the basis of a first pressure pulse wave that was detected by the pressure sensors”).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 5, and all dependent claims thereof, recites “the rotation angle determining section performs processing for increasing a pressing force applied to the sensor section against the body surface by the pressing section and successively determining, as a target element during increase of the pressing force, one element positioned on the artery out of tire pressure detecting elements included in the element rows based on a pressure signal group detected by the pressure detecting elements of the element rows, and selects, as the selected element row among the plurality of element rows, an element row having shortest elapsed time from start of the increase to time when a signal level of an AC component of a pressure signal detected by the successively determined target element 
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 would also be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PUYA AGAHI/Primary Examiner, Art Unit 3791